UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-7132



JAMES ANTHONY MAY,

                Plaintiff - Appellant,

          v.


INVESTIGATOR VANLANDINGHAM; DEPUTY KOLIBEK,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:06-ct-03124-D)


Submitted:   September 16, 2008       Decided:   September 24, 2008


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Anthony May, Appellant Pro Se.      Craig Douglass Cannon,
James R. Morgan, Jr., WOMBLE, CARLYLE, SANDRIDGE & RICE, PLLC,
Winston-Salem, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          James Anthony May appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.        May v.

Vanlandingham, No. 5:06-ct-03124-D (E.D.N.C. June 3, 2008).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                           AFFIRMED




                                2